DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 6/7/22 have been fully considered but they are not persuasive. 
	First, the applicant argues that “The combination of Dong and Gorshe fails to render obvious claims 1-8 and 16-20 because the combination of Dong and Gorshe fails to disclose that a payload area of the consecutive data frames comprises multiple of a quantity of determined code blocks.” More specifically, the applicant states, “The Office Action admits that Dong fails to disclose ‘a payload area.”
	However, the examiner respectfully disagrees. The applicant has misunderstood the examiner’s position. The claim as originally presented required “each of the code blocks comprises a payload area carrying service data.” Now, Dong et al. discloses that the LO ODU flexes are mapped into HO ODUflex (see, Fig. 3C). However, Dong et al. does not clearly provide the details on the frame structure of ODU frame. Now, Gorshe discloses the missing details on the ODU frame structure. As a consequence, Gorshe shows that the service data of LO ODUflex of Dong et al. must be placed in the payload area of the ODU frame. Thus, the combination of Dong et al. and Gorshe meets the claim limitation, “each of the code blocks comprises a payload area carrying service data.” In summary, Gorshe is describing that all ODU frame include a payload area. Additionally, the examiner respectfully points out that Fig. 6 of Gorshe is not just OPU frame. Gorshe, in page 21, first line, states “The OPU, ODU, and OUT frame structure is shown in Figure 6.”
	The applicant also argues that “Gorshe’s OPUk payload area structure do not have determined code blocks.” More specifically, the applicant states, “Gorshe fails to disclose that a payload area of the consecutive data frames comprises multiple of a quantity of determined code blocks.”
	However, the examiner respectfully disagrees. It is not Gorshe, but Dong et al. that shows the determined code blocks are placed in the payload area. As shown in Fig. 3C of Dong et al., two LO ODUflex are mapped and placed in the payload area of HO ODUflex. Thus, it is Dong et al. that discloses this claim limitation.
	The applicant also argues that “The combination of Dong and Gorshe fails to … disclose 2) identifying in the consecutive data frames, code blocks that implement a same service.”
	The examiner respectfully disagrees. Dong et al. clearly shows in Fig. 3C that the code blocks mapped into the payload of HO ODUflex are service data. That is, both LO ODUflex carry data service. Gorshe shows that ODU frame contains indicator for the payload type (PT) (see, Fig. 6, page 21, lines 6-9). The payload type code is listed in the Table 2 of page 26. As shown in the Table 2, PT identifies whether the payload is carrying the service data or other signal such as test or maintenance signal.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 22 and 25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	Claim 22 requires “a payload area size of the multi-frame is an integer multiple of 192 bytes.” However, the specification as originally filed does not support this new claim. According to the specification, Para. 43, Fig. 7A is a schematic structural diagram of a code block that occupies 192 bytes and is configured for an OTN frame. As shown in Fig. 7A, the payload area starts at 17th byte and ends at 3825th byte. Thus, the total bytes in the payload area is 4*3808=15,232. However, this is not an integer multiple of 192.
	The dependent claim 23 is rejected for being dependent on claim 22.
	Claim 25 requires “a payload area size of the multi-frame is an integer multiple of 192 bytes.” However, the specification as originally filed does not support this new claim. According to the specification, Para. 43, Fig. 7A is a schematic structural diagram of a code block that occupies 192 bytes and is configured for an OTN frame. As shown in Fig. 7A, the payload area starts at 17th byte and ends at 3825th byte. Thus, the total bytes in the payload area is 4*3808=15,232. However, this is not an integer multiple of 192.
	The dependent claim 26 is rejected for being dependent on claim 25.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 7-8, 11-12, 16-17, and 21-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dong et al. (US20130121700A1) in view of Gorshe (A Tutorial on ITU-T G.709 Optical Transport Networks (OTN), 2010).
	Regarding claim 1, Dong et al. discloses A method (Fig. 3), comprising:
	receiving service data to be mapped to a plurality of data frames (Fig. 3; Para. 34; as shown in Fig. 3A to Fig. 3B, the service data is mapped into multiple LO ODUflexes. The LO ODUflexes are further mapped into the HO ODUflex as shown);
	determining a quantity of code blocks, occupied by the service data, of the data frames and locations of the code blocks (Fig. 3C; Para. 35; as shown in Fig. 3C, the first LO ODUflex and the second LO ODUflex are multiplexed into an HO ODUflex. Thus, two LO ODUflexes are determined from the received service data. Their locations in the HO ODUflex are also determined as shown); and
	mapping the service data to the data frames based on the quantity of code blocks and the locations of the code blocks (Fig. 3C; the first and second LO ODUflexes are mapped into the HO ODUflex, wherein two LO ODUflexes are mapped into the HO ODUflex. The location of each LO ODUflex is shown in the figure. (The transmitter continues to receive the next set of service data. Thus, the next set of service data is consequently mapped into the following HO ODUflex frame)).
	However, the present system does not expressly disclose consecutive data frames; a payload area of the consecutive data frames comprises the code blocks.
	Gorshe discloses consecutive data frames (Fig. 5; Fig. 6; Page 21, first paragraph; Page 24, second paragraph; the OPU, ODU, and OTU frame structure is shown, wherein the overhead contains multiframe alignment signal (MFAS). The MFAS field is a binary counter that shows the phase of the current frame within the 256-frame multiframe); a payload area of the consecutive data frames comprises the code blocks (Fig. 6; the OPU, ODU, and OTU frame structure is shown, wherein the data is mapped to the payload area).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the teaching of Gorshe to the present system. One of ordinary skill in the art would have been motivated to do so because, although Dong et al. teaches ODU frames, Dong et al. does not provide the detail on the frame structures. Gorshe provides the missing details.
	Regarding claim 2, the present combination discloses The method of claim 1, as described and applied above, wherein a rate of the service data is less than or equal to 1 gigabit per second (Gbps) (Gorshe, Page. 30, section, 5.3.1, Gigabit/s Ethernet (GE); Gigabit/s (GE) client signals were initially carried by using one of the standard GFP-F or GFP-T mappings into SONET/SDH STS-48/STM-16 signal and mapping the SONET/SDH signal into an ODU1. Some equipment vendors and silicon vendors, such as PMC-Sierra, have developed methods to combine two GE signals in an ODU1 without using a SONET/SDH layer).	
	Regarding claim 7, the present combination discloses The method of claim 1, as described and applied above, wherein the service data implements a packet-type service (Gorshe, Page 30, section, 5.3, Ethernet Client Signals; 1 Gigabit/s Ethernet (GE) clients is mapped into the ODU0 that was optimized for carrying GE clients), wherein an overhead area of the code block comprises an indication field indicating whether a corresponding code block carries the service data (Gorshe, Fig. 6; Table 2; OPU specific overhead area contains payload type (PT) which is defined in Table 2. The Table 2 shows client signals).
	Regarding claim 8, the present combination discloses The method of claim 1, as described and applied above, wherein the service data implement a constant bit rate service (Gorshe, Section, 5.3.2, 10 Gigabit/s Ethernet (10GE) over 10 Gbit/s OTN, first paragraph; The client signal is 10GE LAN signal, wherein in order to transport 10GE LAN signal (10.3125 Gbit/s), two most popular mappings are developed. One is the overclocked approaches, and the second is an extended GFP with a modified OTN frame format), and wherein an overhead area of the code block comprises a payload length field indicating a length of the service data carried by a corresponding code block (Gorshe, Fig. 12; Fig. 13; Pg. 37, section, Extended GFP with Modified OPU2, first paragraph; the GFP frame contains Payload Length (PLI) as shown. In order to preserve any information encoded in the preamble bytes, it uses a different Ethernet frame mapping that includes the preamble bytes when the Ethernet frame is mapped into a GFP-F frame. This is illustrated in Figure 12a).
	Regarding claim 11, Dong et al. discloses  A method (Fig. 5; Fig. 3) comprising:
	obtaining a plurality of data frames (Fig. 5; the step 55, demultiplex the HO ODUflex to LO ODUflexs) comprising a plurality of code blocks (Fig. 3C; as shown in Fig. 3C, the first LO ODUflex and the second LO ODUflex are multiplexed into an HO ODUflex); and
	obtaining service data from the code blocks (Fig. 5; the step 57, demap the LO ODUflexs to service data).
	However, the present system does not expressly disclose consecutive data frames, wherein a payload area of the consecutive data frames comprises multiple of the code blocks; identifying, in the consecutive data frames, code blocks that implement a same service.
	Gorshe discloses consecutive data frames (Fig. 5; Fig. 6; Para. 21, first paragraph; Page 24, second paragraph; the OPU, ODU, and OTU frame structure is shown, wherein the overhead contains multiframe alignment signal (MFAS). The MFAS field is a binary counter that shows the phase of the current frame within the 256-frame multiframe), wherein a payload area of the consecutive data frames comprises multiple of the code blocks (Fig. 6; the OPU, ODU, and OTU frame structure is shown, wherein the data is mapped to the payload area); identifying, in the consecutive data frames, code blocks that implement a same service (Fig. 5; Fig. 6; Para. 21, first paragraph; Pg. 26, Table 2; the overhead area is shown. As shown in Figure 6, the OPU overhead contains indicators for the payload type (PT) and multiframe structure (MSI), and frequency justification information (for adapting the client signal into the payload area). The Table 2 shows whether service data is mapped into the payload area). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the teaching of Gorshe to the present system. One of ordinary skill in the art would have been motivated to do so because, although Dong et al. teaches ODU frames, Dong et al. does not provide the detail on the frame structures. Gorshe provides the missing details.
	Regarding claim 12, the present combination discloses The method of claim 11, as described and applied above, wherein a rate of each code block is less or equal to 1 gigabit per second (Gbps) (Gorshe, Page. 30, section, 5.3.1, Gigabit/s Ethernet (GE); Gigabit/s (GE) client signals were initially carried by using one of the standard GFP-F or GFP-T mappings into SONET/SDH STS-48/STM-16 signal and mapping the SONET/SDH signal into an ODU1. Some equipment vendors and silicon vendors, such as PMC-Sierra, have developed methods to combine two GE signals in an ODU1 without using a SONET/SDH layer).	
	Regarding claim 16, Dong et al. discloses An apparatus (Fig. 6), comprising:
	a memory configured to store instructions (Para. 94; the software product is stored in a computer-readable storage medium and incorporates several instructions causing a computer device to execute all or part of the steps of the method specified in the embodiment of the present disclosure); and 
	a processor (Para. 94; a computer device) coupled to the memory and configured to execute the instructions to cause the apparatus to (Para. 94; the software product is stored in a computer-readable storage medium and incorporates several instructions causing a computer device to execute all or part of the steps of the method specified in the embodiment of the present disclosure): 
	receive service data to be mapped to a plurality of consecutive data frames (Fig. 3; Para. 34; as shown in Fig. 3A to Fig. 3B, the service data is mapped into multiple LO ODUflexs. The LO ODUflexs are further mapped into the HO ODUflex as shown); 
	determine a quantity of code blocks, occupied by the service data, of the data frames and locations of the code blocks (Fig. 3C; Para. 35; as shown in Fig. 3C, the first LO ODUflex and the second LO ODUflex are multiplexed into an HO ODUflex. Thus, two LO ODUflexs are determined from the received service data. Their locations in the HO ODUflex are also determined as shown); and 
	map the service data to the data frames based on the quantity of code blocks and the locations of the code blocks (Fig. 3C; the first and second LO ODUflexs are mapped into the HO ODUflex, wherein two LO ODUflexs are mapped into the HO ODUflex. The location of each LO ODUflex is shown in the figure. (The transmitter continues to receive the next set of service data. Thus, the next set of service data is consequently mapped into the following HO ODUflex frame)).
	However, the present system does not expressly disclose consecutive data frame, wherein a payload area of the consecutive data frames comprises code blocks.
	Gorshe discloses consecutive data frames (Fig. 5; Fig. 6; Para. 21, first paragraph; Page 24, second paragraph; the OPU, ODU, and OTU frame structure is shown, wherein the overhead contains multiframe alignment signal (MFAS). The MFAS field is a binary counter that shows the phase of the current frame within the 256-frame multiframe), wherein a payload area of the consecutive data frames comprises code blocks (Fig. 6; the OPU, ODU, and OTU frame structure is shown, wherein the data is mapped to the payload area).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the teaching of Gorshe to the present system. One of ordinary skill in the art would have been motivated to do so because, although Dong et al. teaches ODU frames, Dong et al. does not provide the detail on the frame structures. Gorshe provides the missing details.
	Regarding claim 17, the present combination discloses The apparatus of claim 16, as described and applied above, wherein a rate of the service data is less or equal to 1 gigabits per second (Gbps) (Gorshe, Page. 30, section, 5.3.1, Gigabit/s Ethernet (GE); Gigabit/s (GE) client signals were initially carried by using one of the standard GFP-F or GFP-T mappings into SONET/SDH STS-48/STM-16 signal and mapping the SONET/SDH signal into an ODU1. Some equipment vendors and silicon vendors, such as PMC-Sierra, have developed methods to combine two GE signals in an ODU1 without using a SONET/SDH layer).
	Regarding claim 21, the present combination discloses the apparatus of claim 16, as described and applied above, except for the limitation, “each of the code blocks occupies 192 bytes.”
	However, there is no evidence that the suggested modification would provide any advantage or an unexpected result. Where the only difference between a claim and the prior art is one of relative dimensional differences and there is no showing that the claimed device and the prior art would perform any differently, the claimed device is not patentably distinct from the prior art. Gardner v. TEC System, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
	Regarding claim 22, the present combination discloses the apparatus of claim 21, as described and applied above, except for the limitation, “a payload area size of the multi-frame is an integer multiple of 192 bytes”
	However, there is no evidence that the suggested modification would provide any advantage or an unexpected result. Where the only difference between a claim and the prior art is one of relative dimensional differences and there is no showing that the claimed device and the prior art would perform any differently, the claimed device is not patentably distinct from the prior art. Gardner v. TEC System, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
	Regarding claim 23, the present combination discloses the apparatus of claim 22, as described and applied above, except for the limitation, “3 consecutive data frames”
	However, there is no evidence that the suggested modification would provide any advantage or an unexpected result. Where the only difference between a claim and the prior art is one of relative dimensional differences and there is no showing that the claimed device and the prior art would perform any differently, the claimed device is not patentably distinct from the prior art. Gardner v. TEC System, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
	Regarding claim 24, the present combination discloses the apparatus of claim 1, as described and applied above, except for the limitation, “each of the code blocks occupies 192 bytes.”
	However, there is no evidence that the suggested modification would provide any advantage or an unexpected result. Where the only difference between a claim and the prior art is one of relative dimensional differences and there is no showing that the claimed device and the prior art would perform any differently, the claimed device is not patentably distinct from the prior art. Gardner v. TEC System, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
	Regarding claim 25, the present combination discloses the apparatus of claim 24, as described and applied above, except for the limitation, “a payload area size of the multi-frame is an integer multiple of 192 bytes”
	However, there is no evidence that the suggested modification would provide any advantage or an unexpected result. Where the only difference between a claim and the prior art is one of relative dimensional differences and there is no showing that the claimed device and the prior art would perform any differently, the claimed device is not patentably distinct from the prior art. Gardner v. TEC System, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
	Regarding claim 26, the present combination discloses the apparatus of claim 25, as described and applied above, except for the limitation, “3 consecutive data frames”
	However, there is no evidence that the suggested modification would provide any advantage or an unexpected result. Where the only difference between a claim and the prior art is one of relative dimensional differences and there is no showing that the claimed device and the prior art would perform any differently, the claimed device is not patentably distinct from the prior art. Gardner v. TEC System, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
Claims 3-6, 13-15, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dong et al. (US20130121700A1) and Gorshe (A Tutorial on ITU-T G.709 Optical Transport Networks (OTN), 2010) in view of ITU-T G.709.1/Y.1331.1 (2017).
	Regarding claim 3, the present combination discloses The method of claim 1, as described and applied above.
	However, the present combination does not expressly disclose a flexible optical transport network (FlexO) frame.
	ITU-T discloses a flexible optical transport network (FlexO) frame (Figure 7-1; FlexO frame is shown).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the FlexO frame, as taught by ITU-T, in the present combination in order to comply to the widely accepted ITU-T standards and to allow the transportation of more data.
	Regarding claim 4, the present combination discloses The method of claim 3, as described and applied above, wherein each of the consecutive data frame frames further comprises fixed padding (Page 10, Figure 9-3; Section, 9.1.1, 100G interface alignment markers; The 100G FlexO interface consists of four logical lanes, numbered 0, 1, 2 and 3. Each lane carries a 120-bit lane alignment marker (ami, i = 0,1,2,3) as specified in Table 9-1 plus 120 pad bits (padi, i=0,1,2,3) that have a value of all-0s prior to scrambling. Thus, there are fixed number of pads).
	Regarding claim 5, the present combination discloses The method of claim 1, as described and applied above, wherein each of the consecutive data frames comprises a plurality of consecutive frames each comprising a fixed quantity of code blocks (Dong et al., Fig. 3C; the first and second LO ODUflexs are mapped into the HO ODUflex, wherein two LO ODUflexs are mapped into the HO ODUflex. The location of each LO ODUflex is shown in the figure. (The transmitter continues to receive the next set of service data. Thus, the next set of service data is consequently mapped into the following HO ODUflex frame)).
	However, the present combination does not expressly disclose FlexO frames.
	ITU-T discloses FlexO frames (Figure 7-1; FlexO frame is shown).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the FlexO frame, as taught by ITU-T, in the present combination in order to comply to the widely accepted ITU-T standards and to allow the transportation of more data.
	Regarding claim 6, the present combination discloses The method of claim 1, as described and applied above, wherein the consecutive data frames are a low-order optical data unit (ODU) frames (Fig. 3B; the service data is first mapped to the low-order (LO) ODUflex), and wherein the method further comprises mapping the consecutive data frames that carry the service data (Dong et al., Fig. 3C; the first and second LO ODUflexs are mapped into the HO ODUflex, wherein two LO ODUflexs are mapped into the HO ODUflex. The location of each LO ODUflex is shown in the figure. (The transmitter continues to receive the next set of service data. Thus, the next set of service data is consequently mapped into the following HO ODUflex frame)).
	However, the present combination does not expressly disclose FlexO frames.
	ITU-T discloses FlexO frames (Figure 7-1; FlexO frame is shown).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the FlexO frame, as taught by ITU-T, in the present combination in order to comply to the widely accepted ITU-T standards and to allow the transportation of more data.
	Regarding claim 13, the present combination discloses The method of claim 11, as described and applied above.
	However, the present combination does not expressly disclose a flexible optical transport network (FlexO) frame.
	ITU-T discloses a flexible optical transport network (FlexO) frame (Figure 7-1; FlexO frame is shown).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the FlexO frame, as taught by ITU-T, in the present combination in order to comply to the widely accepted ITU-T standards and to allow the transportation of more data.
	Regarding claim 14, the present combination discloses The method of claim 13, as described and applied above, wherein each of the consecutive data frame frames further comprises fixed padding (Page 10, Figure 9-3; Section, 9.1.1, 100G interface alignment markers; The 100G FlexO interface consists of four logical lanes, numbered 0, 1, 2 and 3. Each lane carries a 120-bit lane alignment marker (ami, i = 0,1,2,3) as specified in Table 9-1 plus 120 pad bits (padi, i=0,1,2,3) that have a value of all-0s prior to scrambling. Thus, there are fixed number of pads).
	Regarding claim 15, the present combination discloses The method of claim 11, as described and applied above, wherein each of the consecutive data frames further comprises a plurality of consecutive frames each comprising a fixed quantity of code blocks (Dong et al., Fig. 3C; the first and second LO ODUflexs are mapped into the HO ODUflex, wherein two LO ODUflexs are mapped into the HO ODUflex. The location of each LO ODUflex is shown in the figure. (The transmitter continues to receive the next set of service data. Thus, the next set of service data is consequently mapped into the following HO ODUflex frame)).
	However, the present combination does not expressly disclose FlexO frames.
	ITU-T discloses FlexO frames (Figure 7-1; FlexO frame is shown).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the FlexO frame, as taught by ITU-T, in the present combination in order to comply to the widely accepted ITU-T standards and to allow the transportation of more data.
	Regarding claim 18, the present combination discloses The apparatus of claim 16, as described and applied above.
	However, the present combination does not expressly disclose a flexible optical transport network (FlexO) frame.
	ITU-T discloses a flexible optical transport network (FlexO) frame (Figure 7-1; FlexO frame is shown).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the FlexO frame, as taught by ITU-T, in the present combination in order to comply to the widely accepted ITU-T standards and to allow the transportation of more data.
	Regarding claim 19, the present combination discloses The apparatus of claim 18, as described and applied above, wherein each of the consecutive data frame frames further comprises fixed padding (Page 10, Figure 9-3; Section, 9.1.1, 100G interface alignment markers; The 100G FlexO interface consists of four logical lanes, numbered 0, 1, 2 and 3. Each lane carries a 120-bit lane alignment marker (ami, i = 0,1,2,3) as specified in Table 9-1 plus 120 pad bits (padi, i=0,1,2,3) that have a value of all-0s prior to scrambling. Thus, there are fixed number of pads).
	Regarding claim 20, the present combination discloses The apparatus of claim 16, as described and applied above, wherein each of the consecutive data frames comprises a plurality of consecutive FlexO frames (ITU-T, Figure 7-1; FlexO frame is shown), and wherein the consecutive FlexO frame comprising a fixed quantity of code blocks (Dong et al., Fig. 3C; the first and second LO ODUflexs are mapped into the HO ODUflex, wherein two LO ODUflexs are mapped into the HO ODUflex. The location of each LO ODUflex is shown in the figure. (The transmitter continues to receive the next set of service data. Thus, the next set of service data is consequently mapped into the following HO ODUflex frame)).
Allowable Subject Matter
Claims 9-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAI M LEE whose telephone number is (571)272-5870. The examiner can normally be reached M-F 9:5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on 571) 272-3078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAI M LEE/Examiner, Art Unit 2636